—Determination of respondent New York State Division of Human Rights dated October 19, 1998, which dismissed petitioner’s complaint of discrimination in housing on the basis of age, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [James Yates, J.], entered January 22, 1999) dismissed, without costs.
Petitioner did not establish a prima facie case of age discrimination (see, Bockino v Metropolitan Transp. Auth., 224 AD2d 471, 472, lv denied 88 NY2d 805). To the extent that his claims are based on perceived wrongs not within the remedial ambit of Executive Law § 296, respondent agency was without jurisdiction to afford petitioner relief (see, State Off. of Drug Abuse Servs. v State Human Rights Appeal Bd., 48 NY2d 276, 285, n 4). We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.